          Case 1:17-cv-00605-NONE-GSA Document 80 Filed 08/13/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                  1:17-cv-00605-NONE-GSA-PC
12                 Plaintiff,                       ORDER STRIKING PLAINTIFF’S
                                                    SETTLEMENT DOCUMENT RECEIVED
13         vs.                                      ON AUGUST 12, 2020
14   F. MONTOYA, et al.,
15                 Defendants.

16

17          On August 12, 2020, Plaintiff submitted a document titled “Settlement,” in which he

18   refers to ongoing settlement negotiations with Defendants. Plaintiff indicates that the document

19   was served on defense counsel for this case. As a rule the parties’ settlement negotiations are

20   considered confidential. Therefore, the court shall strike the “Settlement” document from the

21   court’s record.

22          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s “Settlement” document,

23   submitted to the court on August 12, 2020, is STRICKEN from the court’s record.

24
     IT IS SO ORDERED.
25

26      Dated:     August 13, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
